Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 3/25/2020.
Claims 1-15 have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/25/20 and 9/27/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains phrases which can be implied (“Disclosed is” for example).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “encoding unit configured to encode”, “decoding unit configured to decode” in claim 10, “encryption key generating unit configured to generate”, “encoding calculation unit configured to encode”, “storage unit configured to obtain” in claim 12, and “decryption key generating unit configured to generate”, “decoding calculation unit configured to obtain”, “calling unit configured to change” in claim 13.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the step of encoding the memory….in which the memory data is stored” lacks antecedent basis in the claim. Claims 5-7 are rejected as well based on their dependence upon claim 4.
Regarding claims 10-15, claim limitations “encoding unit configured to encode”, “decoding unit configured to decode” in claim 10, “encryption key generating unit configured to generate”, “encoding calculation unit configured to encode”, “storage unit configured to obtain” in claim 12, and “decryption key generating unit configured to generate”, “decoding calculation unit configured to obtain”, “calling unit configured to change” in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to clearly link any structure with the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pebay-Peyroula et al. (US Patent Application Publication Number 2017/0214523) hereinafter referred to as Pebay.
Regarding claims 1 and 9, Pebay disclosed a method of encoding and decoding memory data for software security, which encodes and decodes memory data stored in a memory area for the software security by a computer processor that executes a software, the method comprising: encoding the memory data using a machine language into which an encoding function is injected and storing the encoded memory data in the memory area (Pebay Paragraphs 0052-0055 and 0058-0068 for example); and decoding the encoded memory data in the memory area using a machine language into which a decoding function is injected and branching the decoded memory data to an address designated by a value of the memory data (Pebay Paragraphs 0081-0087 for example).
Regarding claim 10, Pebay disclosed an apparatus of encoding and decoding memory data for software security, which is included in a computer processor for executing a software to encode and decode memory data stored in a memory area for the software security, the apparatus comprising: an encoding unit configured to encode the memory data using a machine language into which an encoding function is injected and store the encoded memory data in the memory area (Pebay Paragraphs 0052-0055 and 0058-0068 for example); and a decoding unit configured to decode the encoded memory data in the memory area using a machine language into which a decoding function is injected and branch the decoded memory data to an address designated by a value of the memory data (Pebay Paragraphs 0081-0087 for example).


Regarding claim 2, Pebay disclosed that the step of encoding the memory data and storing in the memory area includes: encoding the memory data using a value (T.sub.d) of the memory data and an address (T.sub.a) of the memory area in which the memory data is stored (Pebay Paragraphs 0052-0055 and 0058-0068 for example – at least the instruction being encrypted and the mapped IV).
Regarding claim 3, Pebay disclosed that the step of encoding the memory data and storing in the memory area includes: generating an encryption key for each of a value (T.sub.d) of the memory data (branch instruction for example) and an address (T.sub.a) of the memory area (branch address for example) in which the memory data is stored by using a mapping table in which each value of the memory data and each address of the memory area in which the memory data is stored are respectively mapped with a random number and stored (Pebay Paragraphs 0052-0055 and 0058-0068 for example where the branch address are mapped in the table to the correct IV to gen the correct PRN, and the branch instructions are also mapped in the table to the correct IV to gen the correct PRN).
Regarding claim 4, Pebay disclosed that the step of encoding the memory data by using the value (T.sub.d) of the memory data and the address (T.sub.a) of the memory area in which the memory data is stored includes: encoding the memory data through an exclusive OR operation between the encryption key of the value (T.sub.d) of the memory data and the encryption key of the address (T.sub.a) of the memory area in which the memory data is stored (Pebay Paragraphs 0052-0055 and 0058-0068 for example).
Regarding claim 5, Pebay disclosed that the step of encoding the memory data and storing in the memory area includes: obtaining a result of the exclusive OR operation between the encryption key of the value (T.sub.d) of the memory data and the encryption key of the address (T.sub.a) of the memory area in which the memory data is stored as an inherent ID for the memory data (Pebay Paragraphs 0052-0055 and 0058-0068 for example); and storing the inherent ID in the address (T.sub.a) of the memory area in which the memory data is stored (Pebay Paragraphs 0052-0055 and 0058-0068 for example).
Regarding claim 6, Pebay disclosed that the step of decoding the encoded memory data in the memory area and branching to an address designated by a value of the memory data includes: generating a decryption key of the address (T.sub.a) of the memory area in which the memory data is stored by using a mapping table in which each address of the memory area in which the memory data is stored is mapped with a random number and stored (Pebay Paragraphs 0081-0087 for example – initialize the PRNG using the address table); obtaining an encryption key of the value (T.sub.d) of the memory data through an exclusive OR operation between the decryption key of the address (T.sub.a) of the memory area in which the memory data is stored and the encoded memory data (Pebay Paragraphs 0081-0087 for example – decode instruction); and obtaining the value (T.sub.d) of the memory data by decoding the encryption key of the value (T.sub.d) of the memory data (Pebay Paragraphs 0081-0087 for example – when instruction is an initialize instruction – use the instruction parameter to get the IV from the table).
Regarding claim 7, Pebay disclosed that the step of obtaining the value (T.sub.d) of the memory data by decoding the encryption key of the value (T.sub.d) of the memory data includes: decoding the encryption key of the value (T.sub.d) of the memory data by using a reverse mapping table of the mapping table in which each value of the memory data is mapped with a random number and stored (Pebay Paragraphs 0081-0087 for example – when instruction is an initialize instruction – use the instruction parameter to get the IV from the table).
Regarding claim 11, Pebay disclosed a mapping table that includes: a mapping table in which a value of the memory data is mapped with a random number and stored, a mapping table in which an address of the memory area in which the memory data is stored is mapped with a random number and stored, and a reverse mapping table of the mapping table in which a value of the memory data is mapped with a random number and stored (Pebay Paragraphs 0052-0055, 0058-0068 and 0081-0087 for example).
Regarding claim 12, Pebay disclosed that the encoding unit includes: an encryption key generating unit configured to generate an encryption key for each of a value (T.sub.d) of the memory data and an address (T.sub.a) of the memory area in which the memory data is stored by using the mapping table (Pebay Paragraphs 0052-0055 and 0058-0068 for example); an encoding calculation unit configured to encode the memory data through an exclusive OR operation between the encryption key of the value (T.sub.d) of the memory data and the encryption key of the address (T.sub.a) of the memory area in which the memory data is stored (Pebay Paragraphs 0052-0055 and 0058-0068 for example); and a storage unit configured to obtain a result of the exclusive OR operation between the encryption key of the value (T.sub.d) of the memory data and the encryption key of the address (T.sub.a) of the memory area in which the memory data is stored as an inherent ID for the memory data and store the inherent ID in the address (T.sub.a) of the memory area in which the memory data is stored (Pebay Paragraphs 0052-0055 and 0058-0068 for example).
Regarding claim 13, Pebay disclosed that the decoding unit includes: a decryption key generating unit configured to generate a decryption key of the address (T.sub.a) of the memory area in which the memory data is stored by using the mapping table (Pebay Paragraphs 0081-0087 for example); a decoding calculation unit configured to obtain the encryption key of the value (T.sub.a) of the memory data through an exclusive OR operation between the decryption key of the address (T.sub.a) of the memory area in which the memory data is stored and the encoded memory data and decode the encryption key of the value (T.sub.d) of the memory data by using the mapping table (Pebay Paragraphs 0081-0087 for example); and a calling unit configured to change a control flow to the value (T.sub.d) of the memory data (Pebay Paragraphs 0081-0087 for example).
Regarding claim 14, Pebay disclosed that the encoding unit is executed by an instruction having a storing function and an encoding function of the memory data (Pebay Paragraphs 0052-0055 and 0058-0068 for example).
Regarding claim 15, Pebay disclosed that the decoding unit is executed by an instruction that changes a control flow in an indirect branch instruction step of the computer processor (Pebay Paragraphs 0081-0087 for example).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pebay.
Regarding claim 8, Pebay disclosed that the step of decoding the encoded memory data in the memory area and branching to an address designated by a value of the memory data is an branch instruction step among machine instruction steps of the computer processor. Pebay did not explicitly teach that the branch is an indirect branch.
Official Notice: Indirect branching in assembly code and machine code was well known in the art before the effective filing date of the invention.  As such, decryption and execution of an indirect branch operation in the system of Pebay would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention. This would have been obvious because the person having ordinary skill in the art would have been motivated to have protect both direct and indirect branch operations, as well as all other operations, as Pebay taught encryption of all the operations of the program.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Conclusion
Claims 1-15 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0335201 taught a system for encrypting instructions at the machine level, including mapping memory addresses to encryption keys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491